Title: From Thomas Jefferson to John B. Prevost, 20 July 1804
From: Jefferson, Thomas
To: Prevost, John B.


               
                  
                     Sir
                  
                  Washington July 20. 04.
               
               In the arrangements proposed for the new government of the Orleans territory to commence on the 1st. of October next, I am desirous of availing the public of your services as one of the judges of the Superior court. by turning to the law for that establishment you will see what are it’s duties and emoluments. as the time is now arrived when the appointments should be fixed you will do me a favor by informing me as soon as you can whether we may count on your acceptance. I tender you my salutations & assurances of great respect
               
                  
                     Th: Jefferson
                  
               
            